Per Curiam. This claim was filed pursuant to Ch. 48, Sec. 281 et. seq., Ill. Rev. Stat., 1971, "Law Enforcement Officers and Firemen Compensation Act”. The Court is in receipt of the Application for Benefits and Statement of Supervising Officer, as well as an investigative report by the Illinois Attorney General’s office. Based upon these documents, the Court finds as follows: That the claimant, Gloria Freeman, is the wife of the decedent and is the named beneficiary under the Application for Benefits. That the decedent, Richard Freeman was a volunteer fireman with the Village of Palatine Fire Department, engaged in the scope of his duty on February 23, 1973, within the meaning of Section 282 of the aforecited act. On said date, Fireman Freeman was summoned to a fire at the Ben Franklin Store in Palatine, owned by John Wilson, (Court of Claims No. 00040) also a volunteer fireman with the Palatine Fire Department. Wilson stated that there was a small fire in the basement and Firefighters Freeman, Wilson and Warren Ahlgrim (Court of Claims No. 00039) proceeded to the basement equipped with a hose line and wearing facial air packs. The fire mushroomed, the smoke became intense and efforts to reach the three firefighters in the basement were unsuccessful. After the smoke subsided Firefighter Freeman was found unconcious in the basement. 20 to 25 minutes had elapsed during the firefighting activity and active breathing had depleted the air supply in the air packs. Firefighter Freeman died on February 23,1973, and the toxicologists report indicates that an analysis of the blood showed that the "hemoglobin was saturated with 79% carbon monoxide”. The coroner’s physician related that "there are full thickness burns involving the face and forehead. There is some soot-staining of the face. There are no marks of external violence or trauma.” The cause of death is recited as "smoke inhalation”. The Court further finds that the Attorney General’s office in its investigation had determined that this claim is within the scope of the above cited statutes: "Section 282[e] 'killed in the line of duty’ means losing one’s life as a result of injury received in the active performance of duties as a law enforcement officer or fireman if the death occurs within one year from the date the injury was received and if that injury arose from violence or other accidental cause. . . .” It Is Hereby Ordered that the sum of $10,000.00 (Ten Thousand Dollars) be, and the same hereby is, granted to Gloria Freeman as wife and next of kin of the decedent Richard Freeman.